Citation Nr: 0724541	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease, status post coronary artery bypass graft surgery, to 
include as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(the RO).  The Board denied the claim in a decision dated 
August 17, 2006.  The veteran appealed the August 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2007 Order, the Court granted a 
Joint Motion for Remand which had been signed by 
representatives of the veteran and the Secretary of Veterans 
Affairs.  Although not specifically stated in the Court's 
Order, such Remand action serves to vacate the August 17, 
2006 Board decision.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran asserts that service connection is warranted for 
a cardiovascular disability, to include as secondary to his 
service-connected diabetes mellitus.   

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2006); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The record demonstrates that the veteran has been diagnosed 
with atherosclerotic heart disease.  Service connection has 
been granted for diabetes mellitus, Type II.  The first two 
Wallin elements appear to have been met.  A VA examiner, in 
June 2005, opined that the veteran's atherosclerotic heart 
disease was not secondary to his diabetes, because it pre-
dated the diagnosis of diabetes.  The Board's August 2006 
denial of the veteran's claim was based in some measure on 
that opinion.

In the Joint Motion for remand, as adopted by the Court, the 
parties noted that 
The June 2005 VA examiner did not provide an opinion as to 
whether the veteran's diabetes aggravated his heart disease, 
and the Board's August 2006 decision did not discuss that 
aspect of the claim.  Cf. Allen, supra.  The Joint Motion 
instructed the Board to obtain a new VA opinion which 
addresses this matter.  

Accordingly, the case is REMANDED to the Veterans benefits 
Administration (VBA) for the following action:

1.  The veteran's VA claims folder should 
be provided to an physician, who should 
furnish an opinion concerning whether it 
is at least as likely as not that the 
veteran's cardiovascular disease is 
proximately due to, the result of, or 
aggravated by his service-connected 
diabetes mellitus.  The examiner should 
specifically address whether there is 
additional disability resulting from the 
aggravation of the veteran's non-service-
connected heart disease by his service-
connected diabetes mellitus.  The 
rationale for any opinion expressed 
should be set forth.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2.  Thereafter, the veteran's claim 
should be readjudicated.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



